Title: To Benjamin Franklin from ——— Bra[iez?], 21 November 1784
From: Bra[iez?], ——
To: Franklin, Benjamin


				
					Monsieur
					Paris 21. 9bre. 1784./.
				
				Il y a longtems que je médite la démarche que je fais aujourdhui, et mes réflexions m’ont fait préfèrer cette voie à l’incertitude d’obtenir un moment d’audiance.
				Avant de parler de l’objèt qui me détermine, je crois devoir établir Le Seul titre que j’aïe à la Confiance que je désire de

vous inspirer, Monsieur, en m’annonçant comme protègé moins qu’ancien ami de mon compatriote M De l’Etombe Consul de france à Boston; Celà posé, j’entre en matière.
				J’ai dans les mains deux imprimés, l’un intitulé lettre de M Mesmer à Mr. franklin; l’autre porte pour titre, autres rèveries sur le Magnetisme; vous avez sans doute Connoissance de ces ouvrages auxquels très probablement vous ne vous abbaisserez pas à Répondre, parceque vous ètes occupé de Soins plus importans; mais Moi, moi, Monsieur, Etudiant obscur, foible et ignoré, moi que l’indignation a porté à donner au Charlatanisme magnétique une assez vive atteinte dans deux Brochures anonimes qui ont eu tout Le Succès du moment, moi qui connois, autant que qui que ce Soit, le labirinthe Mesmérien, et conséquemment l’auteur, mal Caché, des opuscules dont il s’agit et de tout ce qui a parû et paroitra sous le Nom de Mesmer qui ne s’en doute pas; moi enfin qui désire tant d’arracher le reste du Voile sous lequel ma prudence a laissé à l’imposture un retranchement dont elle abuse; mais il est facile de détacher ce lambeau que la pitié seule a épargné. Je le vois avec trop de Regrèts se targuer, Cet Ecrivain à la journée, d’avoir forcé au silence celui dont une Seule parole honoreroit un tel adversaire.
				Vous prévoïez, Monsieur, que je vais, non pas vous engager à la vengeance, (elle est au dessous de vous) mais à me permettre

de faire Connoitre, sous vos auspices, l’orateur Mesmérien, en disant au Public ébranlé par moi; mais desabusé par vous, Monsieur, à peu près Ce qui suit
				
					“puisque Mésmer ne se donne pas la peine d’ecrire lui-méme Ses Sotises, Le Sage Bostonien a le même droit, avec cette Difference que Mesmer paye très cher l’encre, et qu’on la donne cette encre à Mr. franklin sans intérèt sans espoir de salaire, d’aussi bon Coeur que l’Estime et la Vénération dont il est si digne. &a. &a”
				
				J’aurois été, moi même, vous supplier, Monsieur de m’accorder Cette faveur, si L’expérience des contretems ne me faisoit trouver moins d’amertume dans un refus écrit, que dans Le plus doux remerciment de vive voix, car qui sait mieux que vous, Monsieur, combien une ame qui desire fortement éprouve de meme toutes les affections. …
				C’est assès vous distraire; j’espère que vous ne me soupçonnerez point d’etre méchant: la Vérité, voilà mon idole, puisse-je un jour etre, comme vous, unanimement reconnu pour son plus fidèle ami.
				Je suis avec un très Profond respect Monsieur Votre très humble et tres obéïssant serviteur.
				
					Bra[iez?]Etud. medcin.chez M. Joliot medecin rue des lions St. Paul à Paris
				
			 
				Notation: Brace 21 Nov. 1784.—
			